IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


WILLIAM KENNEDY,                )
                                )
             Plaintiff,         )
                                )
                                )
        v.                      )             C.A. No. N15C-12-077 VLM
                                )
                                )
MARIA H. BARBOZA, M.S., D.M.D., )
et al.,                         )
                                )
             Defendants.        )


                MEMORANDUM OPINION AND ORDER


                       Submitted: September 23, 2016
                         Decided: October 26, 2016


      Upon Consideration of Defendants’ Motion to Dismiss, GRANTED.



E.E. Allinson, III, Esquire. Sullivan, Hazeltine, Allinson, LLC, Wilmington,
Delaware. Attorney for the Plaintiff.

Christine Kane, Esquire. White and Williams, LLP, Wilmington, Delaware.
Attorney for the Defendants.




MEDINILLA, J.
                               INTRODUCTION

      Plaintiff William Kennedy alleges Defendant Maria H. Barboza, M.S.,

D.M.D. and her dental practice, Defendant Centre for Cosmetic Dentistry,

improperly received and retained funds meant for use in the treatment of his dental

condition between March and October 2012.           Defendants move to dismiss

Plaintiff‟s Complaint under the McWane doctrine or, alternatively, forum non

conveniens because Plaintiff is simultaneously litigating claims of professional

negligence in Pennsylvania state court related to the same period of treatment with

Defendant and her practice. After consideration of the parties‟ briefings and oral

arguments, for the reasons stated below, Defendants Maria H. Barboza, M.S.,

D.M.D. and Centre for Cosmetic Dentistry‟s Motion to Dismiss is GRANTED

without prejudice.

                 FACTUAL AND PROCEDURAL HISTORY

                              Factual Background

      In March 2012, Plaintiff William Kennedy sought dental care from

Defendant Dr. Maria Barboza at her dental practice, Centre for Cosmetic Dentistry,

(“Defendants”) located in Chadd‟s Ford, Pennsylvania.1 After a routine dental

visit, a periodontist at Dr. Barboza‟s office removed several of Mr. Kennedy‟s


1
  See First Amended Third-Party Complaint at ¶ 8, CPU4-14-002643 (Dec. 17, 2014)
[hereinafter Compl.].


                                         2
teeth in the first of a three-staged treatment of his medical condition.2 At a follow-

up visit, Mr. Kennedy‟s teeth were shaved down to “spikes” and a temporary

bonding agent was applied.3

          During this period, however, Mr. Kennedy and Defendants were apparently

in disagreement about Mr. Kennedy‟s ability to pay for his dental care. 4 After

consulting with Defendants‟ office staff, Mr. Kennedy received financing for a

portion of the procedures allegedly without receiving any information on the

details of his financing arrangement.5

          Shortly thereafter, and while his teeth remained only partially treated,

Mr. Kennedy was told that he would need to cover a deficiency in payment of

several thousand dollars.6 Mr. Kennedy refused to make any additional payments

and left Defendant‟s practice on October 16, 2012.7

                                     Procedural Background

          On September 12, 2014, Portfolio Recovery Associates, LLC (Portfolio), an

assignee of GE Capital—the holder of the putative loan for Mr. Kennedy‟s dental
2
    See id. at ¶ 9.
3
    See id. at ¶ 10, 15-18.
4
    See id. at ¶ 10-14, 19-20.
5
    See id. at ¶ 10-14.
6
    See id. at ¶ 19-20
7
    See id. at ¶ 20-22. See also Defendant‟s Opening Brief at 3 [hereinafter Def. Br.].


                                                   3
care—sued Mr. Kennedy in Delaware Court of Common Pleas.8 Portfolio alleged

Mr. Kennedy was in default on his loan in the amount of $10,711.74.9

          Mr. Kennedy thereafter impleaded Defendants in the default action as third-

party defendants on October 29, 2014.10 Mr. Kennedy alleged claims of unjust

enrichment, conversion, battery, breach of contract, replevin, and bailment. 11 After

Portfolio and Mr. Kennedy settled the debt claim, Defendants moved to dismiss the

third party complaint on the basis of personal jurisdiction, statute of limitations,

and forum non conveniens.12

          The Court of Common Pleas denied Defendants‟ Motion to Dismiss the

third party complaint.13 Despite Plaintiff‟s March 5, 2014 filing of a writ of

summons in Pennsylvania against Defendants, the Court of Common Pleas found

the lack of “progress” in Pennsylvania following the writ did not preclude the

Delaware action from proceeding forward.14 The Court reasoned that the writ only


8
    See Def. Br. at 1. Mr. Kennedy is a Delaware resident. See Compl. at ¶ 1.
9
    See Def. Br. at Exhibit A.
10
     See Third-Party Complaint, CPU4-14-002643 (Oct. 29, 2014).
11
     See id.
12
     See Def. Br. at 1.
13
  Order at 2, CPU4-14-002643 (Nov. 20, 2015) [hereinafter Order]. See also Defendants‟ Reply
Brief at Exhibit A [hereinafter Def. Rep. Br.].
14
   See Order at 2. (“Although there is another litigation involving the same parties and similar
issues pending in Pennsylvania, there has been no progress in the Pennsylvania proceeding other
                                                 4
extended the time “in which [Plaintiff] may file a Complaint.”15 Following the

Court‟s ruling on the Motion to Dismiss, Defendants removed the case to Superior

Court in December 2015.16

          However, on March 2, 2016, Mr. Kennedy filed a Complaint in the

Pennsylvania Court of Common Pleas for Delaware County alleging professional

negligence, assault, battery, and fraud in relation to Dr. Barboza‟s dental treatment

from March to October 2012.17

          Defendants filed their Motion to Dismiss on June 15, 2016, under the

doctrine established in McWane Cast Iron Pipe Corp. v. McDowell-Wellman

Engineering Co.18 (“McWane”).               Alternatively, Defendants‟ Motion seeks to

dismiss the Complaint on the basis of forum non conveniens.                         Defendants

submitted their brief in support of the Motion on July 8, 2016. Plaintiff responded

on August 16, 2016. Defendants replied on September 8, 2016. Oral argument




than the filing of a writ granting Plaintiff an extension of time in which he may file a
Complaint.”).
15
     Id. The writ and accompanying praecipe are attached as Exhibit D in Def. Br.
16
     See Def. Br. at 1.
17
    Mr. Kennedy filed two amended complaints in Pennsylvania state court. His Second
Amended Complaint was filed on August 17, 2016. He has since dropped his claims of battery
and assault originally pled in the Pennsylvania Complaint. Defendants‟ preliminary objections
to the Second Amended Complaint were pending as of September 23, 2016.
18
     263 A.2d 281 (Del. 1970).
                                                 5
was heard on September 23, 2016. Having considered the respective pleadings,

submissions and oral arguments, the matter is ripe for review.

                              CONTENTION OF THE PARTIES

          Defendants move for dismissal on two grounds. First, Defendants argue

that, under the McWane doctrine, Plaintiff‟s Delaware action should be dismissed

so that Plaintiff may prosecute the totality of his claims in Pennsylvania state

court.19       Second, assuming this Court was to find the McWane doctrine

inapplicable, Defendants argue that application of the Cryo-Maid20 factors suggests

that dismissal of the Delaware action is warranted on the basis of forum non

conveniens.21

                                 STANDARD OF REVIEW

          The McWane doctrine is an analogue of the common law forum non

conveniens doctrine.22 As with a motion to dismiss under forum non conveniens, a

motion raising the McWane doctrine is “addressed to the trial court‟s sound

discretion.”23        “These two forum non conveniens doctrines—overwhelming


19
     Defendants‟ Motion to Dismiss at ¶ 7 [hereinafter Def. Motion].
20
     General Foods Corp. v. Cryo-Maid, Inc., 198 A.2d 681 (Del. 1964).
21
     Def. Motion at ¶¶ 4-6.
22
     See Lisa, S.A. v. Mayorga, 993 A.2d 1042, 1047 (Del. 2010).
23
  Martinez v. E.I. DuPont de Nemours & Co., Inc., 86 A.3d 1102, 1104 (Del. 2014) (citing
Warburg, Pincus Ventures, L.P. v. Schrapper, 774 A.2d 264, 269 (Del. 2001)).
                                                 6
hardship and McWane—operate consistently and in tandem to discourage forum

shopping and promote the orderly administration of justice „by recognizing the

value of confining litigation to one jurisdiction, whenever that is both possible and

practical.‟”24 Though both doctrines petition to the court‟s discretionary power,

McWane is fundamentally concerned with ideas of comity, while forum non

conveniens addresses whether the Defendant “will be subjected to overwhelming

hardship and inconvenience if required to litigate in Delaware.”25 Since the Court

finds that the McWane doctrine applies to the Delaware action, the Court does not

address the merits of the conventional forum non conveniens argument.

           McWane applies where the plaintiff prosecutes two simultaneous claims of

the same nature against the same parties.26 Under Delaware law, plaintiff‟s first-

filed forum is entitled to substantial deference.27               However, where McWane

applies, plaintiff‟s bifurcated approach to litigating one matter in two courts is not



24
  Lisa, S.A., 993 A.2d at 1047 (quoting United Phosphorus, Ltd. v. Micro-Flo, 808 A.2d 761,
764 (Del. 2002)).
25
     Id.
26
  See id. See also Mine Safety Appliances Co. v. AIU Ins. Co., 2011 WL 300252, at *4 (Del.
Super. Jan. 24, 2011).
27
   See Lisa, S.A., 993 A.2d at 1047 (“Where the Delaware action is the first-filed, the plaintiff‟s
choice of forum will be respected and rarely disturbed, even if there is a more convenient forum
to litigate the claim.”). Cf. In re Asbestos Litig., 929 A.2d 373, 381 (Del. Super. 2006)
(discussing “presumption” of deference to first-filed forum when forum non conveniens is
invoked as grounds for dismissal of plaintiff‟s action).


                                                7
entitled to deference.28 Instead, the Delaware Courts will stay or dismiss the later-

filed Delaware action where the plaintiff has initially filed a similar action outside

Delaware.29 This approach recognizes that “litigation should be confined to the

forum in which [the first action] is [] commenced.”30 As such, McWane rests on

ideas of “comity and the necessities of an orderly and efficient administration of

justice.”31

           The McWane doctrine is a three-part analysis.32 First, this Court must look

to whether there is a pending action in another jurisdiction at the time the Delaware

action was filed.33 Second, the Court will compare the pending action with the

Delaware one to determine whether the pending action involves the same parties

and identical or functionally similar claims.34 Finally, the Court will determine

whether the court in the first-filed action is “capable of delivering prompt and

28
   See United Phosphorus, Ltd., 808 A.2d at 764 (“If there is a prior pending action in another
jurisdiction, our courts may exercise their discretion to grant a stay on a significantly lower
showing.”).
29
     See id.
30
  McWane Cast Iron Pipe Corp. v. McDowell-Wellman Eng’g Co., 263 A.2d 281, 283 (Del.
1970).
31
     Id.
32
  See id. at 283. See also Mine Safety Appliances Co. v. AIU Ins. Co., 2011 WL 300252, at *4
(Del. Super. Jan. 24, 2011).
33
     See Mine Safety Appliances Co., 2011 WL 300252, at *4 (citing McWane, 263 A.2d at 283).
34
     See Chadwick v. Metro Corp., 2004 WL 1874652, at *2 (Del. Supr. Aug. 14, 2004).


                                                8
complete justice.”35 If the three inquiries are answered in the affirmative, this

Court has the discretion to either stay or dismiss the Delaware action.36

                                          DISCUSSION

I.        McWane Inquiry One: Pending Action in Foreign Jurisdiction

          It is undisputed that Plaintiff filed a writ of summons on March 5, 2014.

Accordingly, Plaintiff‟s Pennsylvania action is the first-filed action under

Pennsylvania‟s Rules of Civil Procedure. Notably, the Court of Common Pleas did

not address this first-in-time issue raised here. Therefore, this Court finds that the

earlier Order does not prevent this Court from making such a determination on the

present Motion.37

          Under Pennsylvania‟s Rules of Civil Procedure, a civil action is commenced

on the filing of either “(1) a praecipe for a writ of summons, or (2) a complaint.” 38

“No further action of a plaintiff is required under Rule 1007 to commence an

action.”39 The writ tolls the relevant statute of limitations for a period of time




35
     Mine Safety Appliances Co., 2011 WL 300252, at *4.
36
     See Chadwick, 2004 WL 1874652 at *2.
37
     See infra, notes 61-65 and accompanying text (discussing “law of the case” doctrine).
38
     PA. R.C.P. No. 1007.
39
     Anderson v. Bernhard Realty Sales Co., Inc., 329 A.2d 852, 854 (Pa. Super. Ct. 1974).


                                                  9
equal to the original statute of limitations.40 Rule 1007 is “clear and unambiguous;

it does not admit to qualification in effort to ascertain its spirit.”41

         Typically, the timing of an action vis-à-vis another action is not in

question.42 However, rather than filing a complaint in Pennsylvania, Mr. Kennedy

filed a statutory “writ of summons” under Pennsylvania‟s Rules of Civil

Procedure. At that time, Portfolio had not yet sued Plaintiff in Delaware for claims

related to the financing arrangement.43

         Since a writ is one statutory method to commence an action without filing a

complaint, the Delaware impleader action—filed ten months after the Pennsylvania

writ—is second-in-time to the Pennsylvania action. Therefore, under McWane‟s

first inquiry, there was a pending action in another jurisdiction at the time the

Delaware action was filed.

II.      McWane Inquiry Two: Same Issues and Same Parties

         “In Delaware, under the McWane doctrine, a duplicative action that is

substantially or functionally identical to an earlier suit may be dismissed or



40
     Id. See also Lamp v. Heyman, 366 A.2d 882, 885 (Pa. 1976).
41
     Lamp, 366 A.2d at 886.
42
  See, e.g., Mine Safety Appliances Co. v. AIU Ins. Co., 2011 WL 300252, at *5 (Del. Super.
Jan. 24, 2011) (noting timing of earlier action was undisputed).
43
     See Def. Br. at 1-2. The Delaware impleader action did not commence until October 29, 2014.


                                                10
stayed.”44 Whether a claim is “substantially or functionally identical” is defined in

Delaware using the federal joinder rule, i.e., the “common nucleus of operative

facts” test.45 This flexible standard recognizes that the “parties and facts need not

be identical, and, in a typical McWane analysis, they rarely are.”46

          This Court is guided by the Supreme Court‟s application of the “common

nucleus of operative facts” test in Chadwick v. Metro Corp.,47 where the Court held

that an after-filed Delaware defamation action should be dismissed under McWane.

The Supreme Court in Chadwick affirmed the dismissal of the after-filed Delaware

action, finding the latter claim involved the same parties and functionally identical

claims as a previously filed and pending Pennsylvania defamation action. The

Court applied McWane notwithstanding the defendant-author who wrote an

allegedly defamatory article in the Delaware action was not the same author in the

earlier action and the article was published five years later.                    Applying the

“common nucleus of operative facts” test, the Court found that the actions arose

from the same facts (plaintiff‟s acrimonious divorce proceedings) for purposes of




44
     Chadwick v. Metro Corp., 2004 WL 1874652, at *2 (Del. Supr. Aug. 14, 2004).
45
     Id. (quoting Dura Pharmas., Inc. v. Scandipharm, Inc., 713 A.2d 925, 930 (Del. Ch. 1998)).
46
     Mine Safety Appliances Co., 2011 WL 300252, at *4.
47
     2004 WL 1874652 (Del. Supr. Aug. 14, 2004).


                                                 11
the McWane doctrine and the two actions involved the same magazine even though

different authors actually wrote the articles.48

          This Court is also guided by the Delaware Court of Chancery‟s analysis in

Dura Pharmaceuticals, Inc. v. Scandipharm, Inc.,49 where the court stayed an

after-filed Delaware action that involved the same parties, but where the plaintiff

argued that the tort-based Delaware claims were only “tangentially” related to the

contract-based claims pending in another jurisdiction. Applying the “common

nucleus of operative facts” test, the court found both the contract and tort claims

arose out of a “common nucleus of operative facts;” that is, involving the singular

breach of a merger agreement between the parties.50 Since the Delaware action

was the later-filed action, the “McWane comity analysis” applied and the action

was stayed for the claims to be “brought in the same court at the same time. . . .” 51

          In this case, Plaintiff argues that the parties are not the same because

Plaintiff was originally sued by Portfolio on the underlying debt, for which

Defendants were impled as third-party defendants.52              Notably, the Court of


48
     See id. at *2
49
     713 A.2d 925, 930 (Del. Ch. 1998).
50
     See id.
51
  Id. (quoting Transamerica Corp. v. Reliance Ins. Co. of Ill., 1995 WL 1312656, at *5 (Del.
Super. Aug. 30, 1995)).
52
     See Plaintiff‟s Brief at ¶ 19 [hereinafter Pl. Br.].
                                                     12
Common Pleas changed the case to a direct action between Plaintiff and

Defendants following Portfolio‟s settlement of the debt with Plaintiff. As such,

both the Pennsylvania and Delaware actions are claims by Mr. Kennedy against

Dr. Barboza and her dental practice.

        Both actions also allege functionally identical claims arising out of a

common nucleus of operative facts.                The two actions arise solely out of Mr.

Kennedy‟s treatment at Defendant‟s practice for the condition of his teeth.53

Plaintiff, however, argues that the claims in Pennsylvania are sounded in

professional negligence and the Delaware action is one of “civil theft and out-of-

pocket pecuniary loss.”54 Yet, this sort of parsing of claims was rejected in

Chadwick and Dura Pharmaceuticals, among other cases applying McWane,55

because the events underlying all the claims arose out of a common nucleus of

operative facts. Moreover, duplicative and functionally identical claims involving


53
   But see id. at ¶ 19 (“In fact, [the two actions] do not arise from a „common nucleus of
operative facts,‟ as Defendants contend. Mr. Kennedy was drawn into this litigation on a debt
claim and remains involved to pursue recovery of the proceeds of the bank loan that belong to
him.”).
54
   Id. at ¶ 18-19. Plaintiff states that the Pennsylvania case “sounds in professional negligence,
vicarious liability, ostensible agency, corporate liability, assault, battery and fraud . . . [while] the
Delaware [a]ction sounds in unjust enrichment, conversion, breach of contract, replevin, and
bailment.” Id. at ¶ 18.
55
   See, e.g., Transamerica Corp., 1995 WL 1312656, at *3 (holding breach of contract and bad
faith claims arising out of insurance contract were “sufficiently similar” where related action was
pending in California and resolution of Delaware claims depended heavily on California court‟s
adjudication of underlying insurance claims).


                                                   13
the same event carries the potential risk of “inconsistent or conflicting rulings,

which is precisely what the McWane doctrine seeks to prevent.”56

          However these claims may have originally been “captioned,” today this case

involves a claim of professional malpractice and fraud against a healthcare

provider and her practice. The parties are the same. The claims are functionally

identical. Therefore, this Court answers the second inquiry of McWane in the

affirmative.

III.      McWane Inquiry Three: Alternate Capable Court

          The third inquiry under McWane asks whether the out-of-state forum for the

first-filed action is capable of delivering “prompt and complete justice.”57 Clearly,

the Pennsylvania Court of Common Pleas for Delaware County is “capable of

delivering prompt and complete justice” in Plaintiff‟s multiple claims because it is

both a court of general jurisdiction and sits in the county where the alleged conduct

took place.

          Plaintiff argues that the Pennsylvania court “may or may not” be capable of

meeting this final inquiry under McWane because Defendants have failed to offer

“evidentiary support for their conclusory assertion” to the contrary.58 Plaintiff


56
  Def. Br. at 7 (citing McWane Cast Iron Pipe Corp. v. McDowell-Wellman Eng’g Co., 263
A.2d 281, 283 (Del. 1970)).
57
     McWane, 263 A.2d at 283.
58
     Pl. Br. at ¶ 17.
                                           14
contends, in essence, that Defendants must engage in a survey of Pennsylvania and

Delaware law under McWane to determine if all the counts in the Delaware action

are viable under Pennsylvania law.59 Plaintiff‟s assertion is incorrect. This type of

showing is simply not applicable to the McWane doctrine.60 This Court, therefore,

finds that the Pennsylvania Court of Common Pleas is capable of handling the

present claims, including the contract-based claims alleged in the Delaware action.

                            The “Law of the Case” Doctrine

       Plaintiff further argues that the “law of the case” doctrine bars relitigation of

the issues presented in Defendants‟ Motion to Dismiss filed in the Court of

Common Pleas.         Plaintiff‟s argument is one of estoppel: since the Court of

Common Pleas considered this issue earlier in the case, Plaintiff argues that this

Court may not revisit that earlier decision. In response, Defendants argue that the

factual basis for the Order denying the motion has changed substantially.




59
  See id. (“Does Pennsylvania law track Delaware law count-for-count with the same elements,
evidentiary burdens, and statutes of limitation? Defendants do not say.”).
60
   Defendants were “puzzled” by Plaintiff‟s assertion that they would need to prove that
Pennsylvania was an adequate forum for the Delaware claims. Def. Rep. Br. at 4. Additionally,
the claims in the Delaware action (unjust enrichment, conversion, breach of contract, replevin,
and bailment) are fully available under Pennsylvania law. See, e.g., Telwell Inc. v. Grandbridge
Real Estate Capital, LLC, 2016 WL 4035675, at *6 (Pa. Super. Ct. July 21, 2016) (discussing
common law elements of unjust enrichment under Pennsylvania law); Pittsburgh Const. Co. v.
Griffith, 834 A.2d 572 (Pa. Super. Ct. 2003) (breach of contract and conversion under
Pennsylvania law); Beachwoods Flying Serv. Inc. v. Al Hamilton Contracting Corp., 464 A.2d
440, 442-43 (Pa. Super. Ct. 1983) (replevin and bailment under Pennsylvania law).


                                              15
Specifically, in the intervening period, Plaintiff has filed a Complaint in

Pennsylvania and is actively litigating the case there.

          “Under the „law of the case doctrine,‟ a court‟s legal ruling at an earlier

stage of proceedings controls later stages of those proceedings, provided the facts

underlying the ruling do not change.”61 This doctrine is flexible “in that, unlike

res judicata, it is not an absolute bar to reconsideration of a prior decision that is

clearly wrong, produces an injustice or should be revisited because of changed

circumstances.”62 As such, the “law of the case doctrine” is akin to the stare

decisis doctrine.63

          The Court of Common Pleas‟ November 20, 2015 Order states: “Although

there is another litigation involving the same parties and similar issues pending in

Pennsylvania, there has been no progress in the Pennsylvania proceeding other

than the filing of a writ granting Plaintiff an extension of time in which he may file

a Complaint.”64 Subsequent to this Order, Plaintiff chose to file his civil action in

Pennsylvania. Certainly, the facts of the underlying ruling have changed since


61
  Nationwide Emerging Managers, LLC v. Northpointe Holdings, LLC, 112 A.3d 878, 894-95
(Del. 2015) (emphasis added).
62
     Gannet Co., Inc. v. Kanaga, 750 A.2d 1174, 1181 (Del. 2000).
63
   See id. at 1181-82 (quoting Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 866
(1992)).
64
     Order at 2 (emphasis added).


                                                16
progress has been made by Plaintiff‟s own actions. His decision to litigate his

claims in Pennsylvania cannot be overlooked. Accordingly, and by the express

language of the “law of the case” doctrine, the doctrine does not bar relitigation of

McWane because the facts of the underlying ruling have changed.65

                                         CONCLUSION

       The McWane doctrine permits the trial judge to either stay or dismiss the

claim if all three inquiries are answered in the affirmative. Here, McWane applies

in full. Moreover, since the Pennsylvania case is now progressing through the

Court of Common Pleas in Delaware County, the reason for remaining in

Delaware—the jurisdiction second-in-time to Pennsylvania—appears at odds with

the policy interests McWane seeks to protect.66 This Court finds that Plaintiff‟s


65
   See Northpointe, 112 A.2d at 895. Plaintiff argued at oral argument—for the first time—that
Defendants must satisfy the procedural requirements under DEL. SUPER. CT. CIV. R. 60 in order
to relitigate the McWane doctrine on the present Motion. Assuming this argument has not been
waived for failure to raise it within the text of Plaintiff‟s brief, Cf. Turnbull for Turnbull v. Fink,
644 A.2d 1322, 1324 (Del. 1994) (holding failure of party to raise issue in text of brief generally
constitutes waiver of issue on appeal), the argument is inapposite because the Court finds that the
earlier order is not barred from reconsideration due to the “law of the case” doctrine.
66
  See McWane Cast Iron Pipe Corp. v. McDowell-Wellman Eng’g Co., 263 A.2d 281, 283 (Del.
1970). The McWane Court explained that deference to the first-filed forum:

               avoid[s] the wasteful duplication of time, effort, and expense that
               occurs when judges, lawyers, parties, and witnesses are
               simultaneously engaged in the adjudication of the same cause of
               action in two courts. Also to be avoided is the possibility of
               inconsistent and conflicting rulings and judgments and an
               unseemly race by each party to trial and judgment in the forum of
               its choice. Public regard for busy courts is not increased by the
               unbusinesslike and inefficient administration of justice such
               situation produces.
                                                  17
case should be dismissed under the McWane doctrine so as to avoid duplicative

and inefficient administration of claims arising out of a common nucleus of

operative facts.   Accordingly, Defendants‟ Motion to Dismiss is GRANTED

without prejudice.

      IT IS SO ORDERED.



                                             /s/ Vivian L. Medinilla
                                                      Judge


oc:   Prothonotary
cc:   All Counsel of Record (via e-filing)




Id.
                                        18